Citation Nr: 1219796	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for the Veteran's cause of death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The late Veteran served on active duty from July 1973 to July 1976.  He died in March 2007.  The appellant in the current appeal is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the appellant's claims of entitlement to service connection for the Veteran's cause of death and § 1318 DIC benefits. 

In April 2012, the appellant, accompanied by her representative, appeared at the RO to present oral testimony (via videoconference) and submit evidence in support of her appeal to the undersigned Veterans Law Judge.  The Board notes that a transcript of this hearing has been obtained and associated with the Veteran's claims file for its review and consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  She asserts that the Veteran's sole service connected disability, namely, posttraumatic stress disorder (PTSD), contributed to his ultimate death.  
To establish service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or which was proximately due to, the result of, or chronically aggravated by a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312. 

A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death. 38 C.F.R. § 3.312(c). 

It is recognized there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4). 

According to his certificate of death, the immediate cause of the Veteran's death in March 2007, at age 55, was cardiac arrest.  Sepsis, liver failure, and hepatitis C were listed as underlying causes.  

At the time of his death, the Veteran had established service connection for PTSD, which was rated as 100 percent disabling from August 12, 2006.   

As the essential basis of her claim, the appellant-widow contends that the Veteran's service-connected PTSD caused him to self-medicate with alcohol and drugs, which over time, made him susceptible to the disease processes that ultimately caused his death (i.e., hepatitis C and liver failure). See her VA Form 9 Statement and April 2012 Hearing Testimony.  In other words, she asserts that his PTSD and related alcohol and drug abuse exacerbated, or contributed to his hepatitis C and liver failure.  

In an effort to affirm this cause-and-effect correlation, the appellant points to a April 2008 letter from K. Zalecki, a VA licensed social worker, in which she stated that the Veteran "turned to alcohol and drug use as a method to combat the ongoing flashbacks and nightmares" from his "severe depression secondary to" PTSD.  The psychological conditions, she asserted, hindered compliance with his medication management for hepatitis C and liver complications, thereby compounding his medical problems.  

In this regard, VA treatment records confirm that the Veteran was, at least initially, unable to receive a liver transplant due to "depression, recent substance abuse, current tobacco use," among other things.  See VA Treatment Record, October 2006.  Other VA treatment records dated in 2006 indicate that the Veteran had to stop taking his psychotropic medications for his PTSD due to negative effects on his end-stage liver disease.  A May 2006 VA letter from Dr. Chou reflected diagnoses of end-stage liver disease; esophageal varices with bleeding; hepatitis C infection; depressive disorder; and PTSD.  Dr. Chou noted that the Veteran's medical condition was deteriorating and that full recovery was not possible without a liver transplant.  He also noted that the Veteran's last alcohol consumption was in January 2006, and as a result, he would not be eligible for a transplant evaluation before July 2006.  

Finally, the Veteran underwent a VA PTSD examination in September 2006.  He reported that he began drinking at about 22 years of age and continued through January of 2006.  He also stated that he used cocaine on nearly 100 occasions and that his last drug use was in January of 2006.  He denied any history of intravenous drug use.  The VA examiner diagnosed PTSD and opined that it was "more likely than not" that the Veteran's substance abuse was exacerbated by his PTSD and depression.  

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim); see, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a)  only excuses VA from making reasonable efforts to obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim). 

In this case, none of the medical evidence outlined above is sufficiently definitive on the determinative issue of causation to decide this appeal.  In this regard, while K. Zalecki's statement is probative as to the link between PTSD and substance abuse, there is no indication that K. Zalecki, a social worker, is otherwise medically qualified to make a determination on the cause (or contributing factors) of the Veteran's death.  

The Board is thus requesting additional medical comment in the form of a VA medical opinion. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one). See also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  Consequently, a remand for a VA opinion is necessary prior to deciding this appeal.

Additionally, in the September 2008 decision at issue, the RO also denied the appellant's claim for § 1318 DIC, that is, aside from her claim for service connection for cause of death (which was also previously denied in a February 2008 rating decision).  In her September 2008 NOD, she indicated her disagreement with the RO's denial of both of these claims, not just her claim for cause of death.  However, in the March 2009 SOC, for some unknown reason, the RO only addressed her claim for service connection for cause of the Veteran's death.  

The RO did not, and has not, issued a SOC or supplemental SOC (SSOC) addressing this other claim for § 1318 DIC.  So the appropriate disposition of this claim is to remand, rather than merely refer, it to the RO via the AMC for a SOC and to give the appellant an opportunity to perfect an appeal to the Board concerning this additional claim by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement). See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

And finally, the United States Court of Appeals for Veterans Claims (Court/CAVC) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that, in the context of a claim for DIC benefits - including for cause of death, the Veterans Claims Assistance Act (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) mandate that VA provide the appellant: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected. 

Here, although there is an August 2007 letter generally explaining what the evidence must show to establish a claim for DIC, this letter does not also mention the conditions for which the Veteran was service connected at the time of his death (although, based on her arguments and hearing testimony, the appellant apparently already knows what conditions were service connected and those that were not).  In any event, since her claims must be further developed, regardless, she should be provided the requisite Hupp notice.  As well, VCAA notice is also needed to comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311   (2007), to notify her of all elements of her claim, including concerning the downstream effective date in the event service connection is eventually granted. 


Accordingly, the case is REMANDED for the following action:

1. Send the appellant a VCAA notice letter in compliance with the Court's decisions in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

2. Send the claims file and a copy of this REMAND to a VA physician, with the appropriate expertise, for review. The examiner should review the death certificate and all associated medical records, and particularly those leading up to the Veteran's death.  

The physician should determine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's service-connected PTSD contributed to the cause of the Veteran's death or whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that Veteran's cause of death was at all related to his service or service-connected disability.  

In providing this opinion, the physician should address whether the Veteran's service-connected PTSD, including whether he self-medicated the effects of this condition by abusing alcohol and/or drugs, either caused or contributed substantially or materially to his eventual death from liver failure and/or hepatitis C. 

In so finding, the examiner is specifically asked to comment upon the following: (1) his apparent inability to receive a liver transplant due to "depression, recent substance abuse, current tobacco use," among other things.  See VA Treatment Record, October 2006; (2) the Veteran's cessation of his psychotropic medications due to his end-stage liver disease; (3) the May 2006 VA letter from Dr. Chou which noted that the Veteran's last alcohol consumption was in January 2006 and that he was not be eligible for a transplant evaluation before July 2006; and (4) the September 2006 VA examination which noted that it was "more likely than not" that the Veteran's substance abuse was exacerbated by his PTSD and depression.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To this end, he or she must consider the April 2008 statement from K. Zalecki, the May 2006 letter from Dr. Chou, and all other relevant VA treatment records outlined above.  If at all possible, this examiner is asked to try and reach a consensus of opinion to assist in deciding this appeal, rather than merely stating he or she cannot provide this opinion without resorting to speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence. 

The term "as likely as not" (50 percent or greater probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3. Then readjudicate the appellant's claim for service connection for cause of the Veteran's death in light of all additional evidence obtained.  If this claim is not granted to her satisfaction, send her and her representative a SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim. 

4. Also send the appellant a SOC concerning her claim for § 1318 DIC.  Advise her that she still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to perfect an appeal to the Board concerning this additional claim. 38 C.F.R. §§ 20.200, 20.302(b).  Also advise her of the time limit for perfecting the appeal of this additional claim.  Only if she perfects an appeal of this additional claim should it be returned to the Board for further consideration.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


